The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant's guilt; and the special grounds of the motion for new trial fail to show cause for a reversal of the judgment.
                          DECIDED MAY 6, 1947.
Clarence Suggs, Sylvester Webb and Lonnie Solomon were jointly indicted for the offense of simple larceny, in that "in the County of Berrien, State of Georgia, on July 5, 1946, they did unlawfully and feloniously take and carry away, with the intent to steal the same, one brindle, white-faced, buttheaded bull cow, of the value of $50, said cow being the property of Talmadge Purvis." Suggs and Solomon were tried together, and the jury acquitted Solomon, but found Suggs guilty of the offense charged. Suggs' motion for a new trial was overruled, and that judgment is assigned as error.
The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant's guilt; and the court did not err in overruling the general grounds of the motion for a new trial. *Page 148 
The first special ground of the motion reads as follows: "The verdict rendered in said case was unauthorized because the State failed to show that, if a crime was committed, it was committed in Berrien County, the contention of movant being that the venue was not shown to be in Berrien County, Georgia." Talmadge Purvis, the owner of the bull, after describing in detail the range and haunts of the bull, and missing him from these haunts, testified that he was missed from Berrien County. This constitutes sufficient proof of venue. Livingston v. State, 18 Ga. App. 679
(90 S.E. 287).
Special ground 7 assigns error on a certain excerpt from the court's charge. However, the trial judge in a note states that the excerpt complained of was given because of the defendant's timely written request to so charge. The note of the judge is controlling on this court; and it is well-settled law that a party to a cause can not be heard to complain of a charge requested by him.
The remaining special grounds complain of other excerpts from the charge. None of these excerpts, when considered in the light of the facts of the case and the entire charge, shows cause for a new trial.
Judgment affirmed. MacIntyre, P. J., and Gardner, JJ.,concur.